UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended:June 30, 2008 Or TRANSITIONREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from: to ————— CONCRETE CASTING INCORPORATED (Exact name of registrant as specified in its charter) ————— NEVADA 333-102684 87-0451230 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of Principal Executive Office) (Zip Code) (602) 682-8686 (Registrant’s telephone number, including area code) 3518 N. 1450 W., Pleasant Grove, UT84062 (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was requiredto file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicateby check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicateby check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). X Yes No The number of shares of the issuer’sCommon Stock outstanding as of August 13, 2008is 7,012,600. - 1 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements CondensedBalance Sheets – As of June 30, 2008 (Unaudited)and December 31, 2007 Condensed Statements of Operations (Unaudited) – Three Months and Six Months Ended June 30, 2008 and 2007 Condensed Statements of Cashflows (Unaudited) – Six Months Ended June 30, 2008 and 2007 Notes to Condensed Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results from Operations Item 3.Quantative and Qualitative Disclosure About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6.Exhibits - 2 - PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CONCRETE CASTING, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS ASSETS June 30, 2008 December 31, 2007 (Unaudited) Current Assets Cash and cash equivalents $ 49,973 $ 44,372 Prepaid Expenses 11,250 - Total Current Assets 61,223 44,372 Property and equipment, net - - Assets held for Sale - 13,131 Total Assets $ 61,223 $ 57,503 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 14,619 $ 6,997 Customer deposits 100 100 Accounts payable - related party - - Accrued interest - related party - - Total Liabilities 14,719 7,097 Commitments and Contingencies - - Stockholders' Equity Common stock, $.001 par value, 50,000,000 shares authorized, 7,012,600 and6,962,600 shares issued and outstanding, 7,013 6,963 respectively Additional paid-in capital 491,646 469,196 Accumulated deficit (452,155 ) (425,753 ) Total Stockholders' Equity 46,504 50,406 Total Liabilities and Stockholders' Equity $ 61,223 $ 57,503 The Accompanying Notes are an Integral Part of these Condensed Financial Statements - 3 - CONCRETE CASTING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2008 For the Three Months Ended June 30, 2007 For the Six Months Ended June 30, 2008 For the Six Months Ended June 30, 2007 From the Date of Inception, October 28, 1987 through June 30, 2008 Revenues $ - $ - $ - $ - $ - Cost of Revenues - Gross Profit (Loss) - General and Administrative Expenses 17,253 - 26,402 - 26,402 Loss on Impairment of Asset - Loss from Operations (17,253 ) - (26,402 ) - (26,402 ) Other Expenses - Interest and Miscellaneous - (914 ) - (1,828 ) (18,555 ) Loss Before Discontinued Operations (17,253 ) (914 ) (26,402 ) (1,828 ) (44,957 ) and Income Taxes Discontinued Operations and Income Taxes Loss on Disposal of Assets - (4,785 ) Loss from discontinued operations - (99,776 ) - (112,542 ) (402,413 ) Loss Before Income Taxes (17,253 ) (100,690 ) (26,402 ) (114,370 ) (452,155 ) Income Taxes - Net Loss $ (17,253 ) $ (100,690 ) $ (26,402 ) $ (114,370 ) $ (452,155 ) Basic and Diluted Loss per Common Share from Continued Operations $ - $ (0.02 ) $ - $ (0.02 ) Basic and Diluted Loss per Common Share from Discontinued Operations $ - $ (0.02 ) $ - $ (0.02 ) Weighted Average Common Shares; basic and diluted 7,012,600 6,397,325 7,012,600 6,350,224 The Accompanying Notes are an Integral Part of these Condensed Financial Statements - 4 - CONCRETE CASTING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2008 For the Six Months Ended June 30, 2007 From the Date of Inception, October 28, 1987 through June 30, 2008 Increase (decrease) in cash and cash equivalents: Cash flows from operating activities: Net Loss $ (26,402 ) $ (114,370 ) $ (452,155 ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Loss on impairment of assets - - 2,000 Loss on disposal of assets - - 4,785 Stock issued for forgiveness of debt - - 11,751 Expenses paid on behalf of the Company - - 47 Stock issued for services 11,250 - 28,350 Contributed Services - - 94,410 Depreciation - 1,913 8,162 Changes in assets and liabilities: - (Increase) decrease in inventory - - (13,131 ) (Increase) decrease in organization costs - - (203 ) Increase (decrease) in accounts payable 7,622 3,928 14,619 Increase (decrease) in accounts payable - related party - - - Increase (decrease) in accrued expenses - 1,828 100 Net cash used by operating activities (7,530 ) (106,701 ) (301,265 ) Cash flows from investing activities: Purchase of fixed assets - (2,269 ) (2,269 ) Purchase of leasehold improvements - - (10,474 ) Proceeds from sale of assets 13,131 - 13,131 Net cash used by investing activities 13,131 (2,269 ) 388 Cash flows from financing activities: Proceeds from equity issuances - 130,000 350,850 Net cash provided by financing activities - 130,000 350,850 Net increase (decrease) in cash and cash equivalents 5,601 21,030 49,973 Cash and cash equivalents at beginning of year 44,372 93,434 - Cash and cash equivalents at end of year $ 49,973 $ 114,464 $ 49,973 The Accompanying Notes are an Integral Part of these Condensed Financial Statements - 5 - CONCRETE CASTING, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Six Months Ended June 30, 2008 For the Six Months Ended June 30, 2007 From the date of Inception, October 28, 1987 through December 31, 2007 Supplemental Disclosure of Cash Flow Information: Cash Paid for: Interest $ - $ - $ - Taxes $ - $ - $ - Non-Cash Investing and Financing Activities Equity Issued as Compensation $ 22,500 $ - $ 22,500 Equity Issued for Services $ - $ - $ 17,100 Equity Issued for Assets $ - $ - $ 2,000 Contributed Services $ - $ - $ 94,410 The Accompanying Notes are an Integral Part of these Condensed Financial Statements - 6 - CONCRETE CASTING, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Summary of Significant Accounting Policies and Use of Estimates: Presentation of Interim Information: The condensed financial statements included herein have been prepared by Concrete Casting, Inc. (“we”, “us”, “our” or “Company”) without audit, pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”) and should be read in conjunction with our December31, 2007 annual report on Form 10-K. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, as permitted by the SEC, although we believe the disclosures, which are made, are adequate to make the information presented not misleading. Further, the condensed financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position at June 30, 2008, and the results of our operations and cash flows for the periods presented. The December31, 2007 condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Nature of Corporation: Concrete Casting Incorporated (formerly Staco Incorporated) (the Company) was organized under the laws of the State of Nevada on October 28, 1987.The Company was organized for the purpose of pursing the business of stock transfer and register agent and conducted limited activity until operations ceased.The business remained inactive until 2001 during which time it sought new business opportunities.On November 30, 2001, the Company acquired certain assets from Mr. Cordell Henrie, a sole proprietor doing business as Concrete Casting. Mr. Henrie became the president of the Company.The Company changed its name to Concrete Casting Incorporated on January 17, 2002. The assets included drawings, plans and concepts with respect to the design of products to be cast out of concrete.The Company pursued the development of its concrete casting assets but never generated significant revenues.On December 31, 2007, Mr. Henrie resigned as an officer and a director of the Company to pursue other interests and the Company has discontinued its concrete casting operations.The Company has retained the services of Kevin J. Asher to serve as its sole officer and director.Mr. Asher is seeking to acquire new business opportunities for the Company.The Company is classified as a development stage company as defined in SFAS No. 7. Earnings per Share: Statement of Financial Accounting Standards No.128, “Earnings per Share” (“SFAS 128”) provides for the calculation of Basic and Diluted earnings per share. Basic earnings per share includes no dilution and is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity. Six Months Ended June 30, 2008 Six Months Ended June 30, 2007 Loss available to common stockholders $ (26,402 ) $ (114,370 ) Weighted average number of common shares used in basic earnings per share 7,012,600 6,350,224 Basic weighted average loss per share $ - $ (0.02 ) - 7 - CONCRETE CASTING, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS(Continued) New Accounting Pronouncements: In December2007, the FASB issued SFAS No.141 (revised 2007), “Business Combinations,” or SFAS No.141R, which replaces SFAS No 141. The statement retains the purchase method of accounting for acquisitions, but requires a number of changes, including changes in the way assets and liabilities are recognized in the purchase accounting. It also changes the recognition of assets acquired and liabilities assumed arising from contingencies, requires the capitalization of in-process research and development at fair value, and requires the expensing of acquisition-related costs as incurred. SFAS No.141R is effective for financial statements issued for fiscal years beginning after December15, 2008 and will apply prospectively to business combinations completed on or after that date. The Company does not expect SFAS No. 141R to have a material impact on its financial statements. In December2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements,” or SFAS No.160. SFAS No.160 clarifies that a noncontrolling or minority interest in a subsidiary is considered an ownership interest and, accordingly, requires all entities to report such interests in subsidiaries as equity in the consolidated financial statements. SFAS No.160 is effective for fiscal years beginning after December15, 2008. The Company does not expect SFAS No. 160 to have a material impact on its financial statements. In March2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities,” or SFAS No.161. SFAS No.161 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008, with early application encouraged. The Company does not expect SFAS No. 161 to have a material impact on its financial statements. Assets Held for Sale: During the six months ended June 30, 2008 the Company sold $13,131 ofthe inventory that had been reclassified to assets held for sale as of December 31, 2007.The assets were sold for cost and no gain or loss will be recognized as a result of the sale. Income Taxes: The Company or one of its subsidiaries files income tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions.With few exceptions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for years before 2004. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007. Included in the balance at June 30, 2008 and December 31, 2007, are $0 of tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.Because of the impact of deferred tax accounting, other than interest and penalties, the disallowance of the shorter deductibility period would not affect the annual effective tax rate but would accelerate the payment of cash to the taxing authority to an earlier period. The Company’s policy is to recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses.During the six month periods ended June 30, 2008 and 2007, the Company did not recognize any interest orpenalties. - 8 - CONCRETE CASTING, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Continued) Discontinued Operations: On December 31, 2007, the Company decided to cease its operating business. In accordance with FASB Statement No. 144, the Company has classified all prior operations with the exception of interest expense as discontinued operations and has restated all prior income statements. No income tax benefit has been attributed to the transactions. 2. Common Stock Transactions: During the six months ended June 30, 2008, the Company issued 50,000 shares of common stock at par value as compensation to its CEO.The Company valued the stock at its current trading value of $.45 resulting in compensation expense of $22,500.The Company will recognize this expense prorata over the year ended December 31, 2008. Compensation expense during the six months ended June 30, 2008 was $11,250 related to this event with the remaining $11,250 being recorded as prepaid compensation. 3. Going Concern: The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has had no significant operations since inception.These factors create uncertainty about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. The ability of the Company to continue as a going concern is also dependent upon its ability to successfully raise any necessary additional funds not provided by operations through additional sale of its common stock. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company intends to perform a reverse merger with an existing operating company.The Company expects to complete this merger prior to December 31, 2008 and believes it has adequate capital resources to fund this transaction. - 9 - Item 2.
